        Case 1:19-cv-00129-TJC Document 35 Filed 08/31/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


EMPLOYERS MUTUAL CASUALTY                          CV 19-129-BLG-TJC
COMPANY,

                    Plaintiff/Counter-             ORDER
                    Defendant,

vs.

S.D. HELGESON, INC., SRKM, INC.,
DOES 1-5, and STEPHEN and
MARILYN KRAMER,

                    Defendants/Counter-
                    Claimants/Defendant-
                    Intervenors.


      Before the Court is Defendant-Intervenors Stephen and Marilyn Kramer’s

(“Kramers”) motion to stay summary judgment proceedings, for extension to file a

response brief, and for status conference. (Doc. 31.) The motion is opposed, and

Plaintiff Employers Mutual Casualty Company has filed a response. (Doc. 34.)

Kramers have not had the opportunity to file a reply. To allow Kramers the

opportunity to reply and for the Court to consider the motion, briefing on

Plaintiff’s motion for summary judgment will be temporarily stayed.

///

///
        Case 1:19-cv-00129-TJC Document 35 Filed 08/31/20 Page 2 of 2



      Therefore, IT IS HEREBY ORDERED that the briefing on Plaintiff’s

motion for summary judgment (Doc. 30) is temporarily STAYED pending the

resolution of Kramers’ motion to stay (Doc. 31).

      DATED this 31st day of August, 2020.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
